Case 2:20-cv-04754-DSF-E Document 37 Filed 10/26/20 Page 1 of 5 Page ID #:452

                                                                              JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




       GUERNICA JEAN-JACQUES,              CV 20-4754 DSF (Ex)
       individually and on behalf of
       others similarly situated,          Order GRANTING Plaintiff’s
             Plaintiff,                    Motion to Remand (Dkt. 27)

                      v.

       HILTON EL SEGUNDO LLC, et
       al.,
            Defendants.



         Plaintiff Guernica Jean-Jacques moves for remand. Dkt. 27.
   Defendant Hilton El Segundo LLC (Hilton) opposes. Dkt. 34. The
   Court deems this matter appropriate for decision without oral
   argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
   November 2, 2020 is removed from the Court’s calendar. For the
   reasons stated below, the motion is GRANTED. 1




   1 There is some disagreement between the parties over whether their pre-
   motion conference pursuant to Local Rule 7-3 took place on September 9,
   2020 or September 22, 2020 – the day before this Motion was filed. Compare
   Mot. at ii with Opp’n at 2-4. The parties agree that on September 9, 2020
   counsel for both parties had a telephone call in which Jean-Jacques’ counsel
   (1) stated that Jean-Jacques intended to file an amended complaint that
   would not assert any federal claims and subsequently seek remand, and (2)
   inquired if Hilton would agree. Opp’n at 3. This conference demonstrates
   substantial compliance with Local Rule 7-3. However, the Court instructs
Case 2:20-cv-04754-DSF-E Document 37 Filed 10/26/20 Page 2 of 5 Page ID #:453




                               I. BACKGROUND

          On November 25, 2019, Jean-Jacques brough this action in state
   court. Dkt. 1 (Notice of Removal) ¶ 1. Her Third Amended Complaint
   (TAC) alleged claims of negligence, denial of full and equal access to
   public facilities, unfair business practices, breach of contract, and
   violations of the Americans with Disabilities Act (ADA) and Unruh
   Civil Rights Act (UCRA). Dkt. 1-6. All claims except the ADA claim
   were state law causes of action. On May 28, 2020, Hilton removed the
   case based on the court’s original jurisdiction over the federal question
   and supplemental jurisdiction over all other claims. Notice of Removal
   ¶ 10. The Notice of Removal did not assert diversity jurisdiction a
   ground for removal.

          Hilton subsequently brought a motion to dismiss the TAC in its
   entirety. Dkt. 16. The Court dismissed Jean-Jacques’ ADA claim and
   declined to exercise supplemental jurisdiction over the remaining
   claims. Dkt. 24 (Order) at 7. Jean-Jacques amended the complaint to
   assert only claims for negligence, denial of full and equal access to
   public facilities, unfair business practices, and breach of contract. Dkt.
   26 (4thAC). Jean-Jacques did not re-allege the ADA and UCRA claims.
   Id.

                            II. LEGAL STANDARD

          “Federal courts are courts of limited jurisdiction” and “possess
   only that power authorized by [the] Constitution and statute.”
   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A
   defendant may remove an action to federal court if the federal court
   could exercise subject matter jurisdiction over the action. 28 U.S.C.
   § 1441(a). “The removal statute is strictly construed against removal
   jurisdiction,” and “[t]he defendant bears the burden of establishing that
   removal is proper.” Provincial Gov’t of Marinduque v. Placer Dome,
   Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). If a defendant fails to meet


   Jean-Jacques’ counsel to take greater care in the future to ensure they try in
   earnest to reach a resolution at the pre-motion conference.



                                          2
Case 2:20-cv-04754-DSF-E Document 37 Filed 10/26/20 Page 3 of 5 Page ID #:454




   its burden of establishing subject matter jurisdiction, the suit is
   remanded. 28 U.S.C. § 1447(c).

                              III. DISCUSSION

          Jean-Jacques moves for remand because the 4thAC no longer
   pleads any federal claims. Mot. at 1. Hilton argues the Court should
   retain the case because there is diversity jurisdiction or, alternatively,
   if there is no diversity jurisdiction, dismiss the case. Opp’n at 2.

   A.    Diversity Jurisdiction

          Federal courts have diversity jurisdiction where the amount in
   controversy exceeds $75,000 and the action is between parties who are
   citizens of different states. 28 U.S.C. §§ 1332, 1441. “[F]ederal removal
   jurisdiction on the basis of diversity . . . is determined (and must exist)
   at the time the complaint is filed and removal is effected.” Strotek
   Corp. v. Air Transp. Ass’n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).

         Jean-Jacques contends that diversity jurisdiction does not exist
   here because (1) Hilton did not raise diversity jurisdiction in its notice
   of removal, and (2) Hilton has failed to meet the amount in controversy
   requirement. Dkt. 36 (Reply) at 2-4.

         A notice of removal must include all grounds for removal and
   may not be amended to add an additional basis for removal after the
   thirty-day window to file it has passed. See ARCO Env’t Remediation,
   L.L.C. v. Dep’t of Health and Env’t Quality of Mont., 213 F.3d 1108,
   1117 (9th Cir. 2000); O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1381
   (9th Cir. 1988) (“[T]he defendant must state the basis for removal
   jurisdiction in the petition for removal.”). Here, Hilton’s Notice of
   Removal did not allege diversity jurisdiction. See Notice of Removal.
   To adequately allege diversity jurisdiction, a notice of removal should
   “allege affirmatively the actual citizenship of the relevant parties.”
   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
   Hilton’s Notice of Removal does not allege either party’s citizenship nor
   does it mention diversity jurisdiction as a grounds for removal.




                                        3
Case 2:20-cv-04754-DSF-E Document 37 Filed 10/26/20 Page 4 of 5 Page ID #:455




         Hilton relies on Williams v. Costco Wholesale Corp., 471 F.3d 975
   (9th Cir. 2006) to argue that because this action was properly removed
   in the first instance, it is irrelevant that Hilton did not include
   diversity jurisdiction in its Notice of Removal. Opp’n at 9-10. In
   Williams, the Ninth Circuit held that “[o]nce a case has been properly
   removed, the district court has jurisdiction over it on all grounds
   apparent from the complaint, not just those cited in the removal
   notice.” 471 F.3d at 977. Here, however, the grounds for diversity
   jurisdiction are not apparent from the 4thAC. The 4thAC does not
   include allegations as to the citizenship of any party or the amount in
   controversy. See generally 4thAC. Williams is therefore inapposite.
   See Ghazaryan v. Wells Fargo Bank, N.A., 42 F. Supp. 3d 1341, 1342
   (C.D. Cal. 2014) (holding that Williams was inapplicable because the
   defendant’s “purported South Dakota citizenship” was not “apparent
   from the complaint”).

          “Nothing is to be more jealously guarded by a [federal] court than
   its jurisdiction.” In re Disciplinary Action Against Mooney, 841 F.2d
   1003, 1006 (9th Cir. 1988), overruled on other grounds by Partington v.
   Gedan, 923 F.2d 686 (9th Cir. 1991). “Federal jurisdiction must be
   rejected if there is any doubt as to the right of removal . . . .” Gaus v.
   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Because doubt exists
   here, the Court finds it does not have diversity jurisdiction.

   B.    Dismissal or Remand

          The Court has already found that the exercise of supplemental
   jurisdiction over Jean-Jacques’ state claims is not appropriate. Order
   at 7 (“Having dismissed Plaintiff’s only federal claim, the Court
   declines to exercise supplemental jurisdiction because the balance of
   the equities does not ‘tip in favor of retaining the state-law claims.’”
   (quoting Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir.
   2010))). Because the Court does not have federal question or diversity
   jurisdiction and has declined to exercise supplemental jurisdiction, it
   must decide whether to remand the case to state court or dismiss it
   altogether.




                                       4
Case 2:20-cv-04754-DSF-E Document 37 Filed 10/26/20 Page 5 of 5 Page ID #:456




         Following dismissal of all federal claims, a federal court may
   properly dismiss the action for lack of jurisdiction or remand the
   remaining state law claims to state court. Remand is “preferable” to
   dismissal because it avoids any statute of limitations problems and the
   time and expense of filing new pleadings in state court. See Carnegie-
   Mellon Univ. v. Cohill, 484 U.S. 343, 351-53 (1988) (“Even when the
   applicable statute of limitations has not expired, a remand may best
   promote the values of economy, convenience, fairness, and comity.”).

          Hilton’s argument that remand is inappropriate here because the
   Court has already dismissed Jean-Jacques’ state law claims, Opp’n at
   11, is irrelevant. The Court dismissed Jean-Jacques’ state law claims
   without prejudice, not on the merits but because it declined to exercise
   supplemental jurisdiction over them. Order at 7. That has no bearing
   on whether the claims should now be remanded. Because remand is
   preferable to dismissal, the Court GRANTS Jean-Jacques’ Motion to
   Remand.

                             IV. CONCLUSION

        Jean-Jacques’ Motion to Remand is GRANTED. The case is
   REMANDED to the Superior Court of the State of California, County of
   Los Angeles.

      IT IS SO ORDERED.



    Date: October 26, 2020                ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      5
